DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
However, applicant’s foreign priority document does not appear to provide support for some claim limitations such as having a plurality of pressure accumulators, as only one is shown/disclosed in the FRPR document FI20175989.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character “14” in Fig. 2 does not appear in the specification. Examiner believes reference character “14” to point to the “first auxiliary supply line” that is recited in claim 1.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Specification
The disclosure is objected to because of the following informalities:
The specification does not use reference character 14 that is used in Fig. 2  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 14 recites “log feeding equipment” but applicant’s specification does not discuss what log feeding “equipment” comprises.
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, reference characters should be in parenthesis. "P" should read --(P)-- and "T" should read --(T)—
Claim 21, reference character “T” should read –(T)--
Applicant has used (A/B) and (B/A) later in the claims when referring to reference characters, so “P” and “T” should likewise be in parentheses for consistency.
All of applicant’s recitations of “said pressure accumulators” and “the accumulators” etc. should read –said at least two pressure accumulators—to explicitly refer back to the previously established language for consistency.

Claim 24, “the hydraulic motors of the feeding device” should read –the at least one hydraulic motors for operating the feed device-- to explicitly refer back to the previously established language for consistency.
Claim 24, “from pressure accumulators” should read –from the at least two pressure accumulators— to explicitly refer back to the previously established language for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant’s claims use imprecise language and is inconsistent when referring back to previously established structures. For example, initially reciting a “log feeding equipment complete with hydraulic motors”, and then later reciting “the feed device”; reciting “at least one said hydraulic motor for operating the feed device” (has singular/plural issues), the recitation of “equipment” is ambiguous, etc.. See below for rejections.

Claim 14 recites “log feeding equipment”, but applicant’s disclosure does not disclose what this comprises.
Claim 14 recites the limitation "the pressure side" and “the tank side” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, line 16 recites "at least one said hydraulic motor for operating the feed device", while later in the claims, recites "the hydraulic motor operating the feed device", which is only in the singular, which eliminates the plurality of the original recitation of "at least one said hydraulic motor". This inconsistency makes the claims ambiguous when there is more than one hydraulic motor operating the feed device.
Claim 14, line 16 recites "at least one said hydraulic motor", it is unclear if this is referring to the "hydraulic motors" recited with the log feeding equipment in line 8.
Claim 14, line 16 recites "the feed device", it is unclear if this is supposed to refer to the feeding equipment. If so, the terminology used must be consistent to avoid confusion. 
 “the feed device” should read --the log feeding equipment—if this was intended to refer back to that previously established structure. 
Alternatively, "including log feeding equipment complete with hydraulic motors" should read --including a log feeding device comprising hydraulic motors—

--the at least one of said hydraulic motors—
 to properly refer back to the recited "at least one of said hydraulic motors" that operate the feed device; or
 --the said hydraulic motor operating the feed device--
The claims should be revised to explicitly refer back to established language or be made consistent.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation:
“a logic control for implementing pulse-operated use of the pressure accumulators mainly for sawing and log feeding including their auxiliary steps,” 
and the claim also recites
 “wherein the pressure accumulators are used only for improving log feeding,” 
which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
only used for improving log feeding, while also be used for sawing.
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the second auxiliary supply line and the direct feeding line
Claim 1 last paragraph recites:
“a second auxiliary supply line as said direct feeding line led directly from the pressure accumulators to the forward side of the hydraulic motor operating the feed device and having a second control valve for supplying the pressure of the accumulator directly to the motor.” 
The above recitation is not understood because it is unclear what is meant by “a second auxiliary supply line as said direct feeding line”. There appears to be some language issues in this paragraph.
Claim 21 recites “the control valve” in line 2. It is unclear which previously established control valve recitation is referring to, and therefore makes this claim indefinite.
21 recites the limitation "the accumulator battery" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “the pressure accumulator” in the singular. It is unclear which of the “at least two accumulators” as previously established is being referred to.
	In light of claim 23, it is unclear whether the prior art is required to include a “felling head including: 
a rotator for rotating the felling head, 
a suspension device, its actuator unit and a frame for the felling head, including log feeding equipment complete with hydraulic motors”.
	In light of claim 23, the preamble pertaining to the multi-process machine does not appear to have patentable weight. However, the body of the claim refers to structures such as “the base machine” that has been established in the preamble. This makes the claim ambiguous as to what structures in the preamble of claim 14 are positively recited, and what structures in the preamble should not be given patentable weight; therefore claim 14 is rejected as being indefinite.
Claim 14, recites “at least one said hydraulic motor for operating the feed device”, which refers back to the recitation of “hydraulic motors” that is part of the felling head suspension device. This appears to make the felling head and suspension device, etc. positive required in claim 14. If this is the case, then claim 23 does not appear to be further limiting. Claim 14 is rejected as being indefinite because of this ambiguity pertaining to what is actually required in claim 14.
Dependent claims 15-26 are indefinite at least because they depend from indefinite claim 14.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14, recites “at least one said hydraulic motor for operating the feed device”, which refers back to the recitation of “hydraulic motors” that is part of the felling head suspension device. This appears to make the felling head and suspension device, etc. positive required in claim 14. If this is the case, then claim 23 does not appear to be further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Allowable subject matter will not be indicated at this time due to the extent of claim language revisions required which may alter the claim scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Degroot et al. (US 8145395) discloses a hydraulic system for a multi process machine including feeing equipment, delimbing equipment, and makes use of hydraulic accumulator as a supplemental fluid power source, etc.
Cryder et al. (US 3994325) and Erkkila et al. (US 2016/0123352) disclose a hydraulic system for harvesting a tree including an accumulator and control valves for various system components
Hamilton (US 3630246) and Kempe (US 3625268) disclose hydraulic machines including a felling head and includes various control valves for the overall system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        January 25, 2022